Citation Nr: 1025005	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a hernia disorder.

5.  Entitlement to service connection for a skin disorder, 
claimed as due to undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to undiagnosed illness.

7.  Entitlement to service connection for a respiratory disorder, 
claimed as due to undiagnosed illness.

8.  Entitlement to service connection for headaches, claimed as 
due to undiagnosed illness.

9.  Entitlement to service connection for joint pain, claimed as 
due to undiagnosed illness.

10.  Entitlement to service connection for muscle pain, claimed 
as due to undiagnosed illness.

11.  Entitlement to service connection for weight loss, claimed 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to March 
1988 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 Regional Office (RO) in Cleveland, Ohio 
rating decision, which denied the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's October 2006 substantive appeal, he requested a 
Board hearing by video conference before a member of the Board.  
The Veteran did not attend his subsequently scheduled April 2008 
Board hearing; however, less than one week after the scheduled 
hearing, the Veteran submitted a motion to reschedule the hearing 
on the basis that the hearing notification was sent to the wrong 
address.  This motion was granted in December 2008 and another 
Board hearing was scheduled for February 2009.  The Veteran 
failed to attend this hearing as well; however, on the date of 
the hearing he submitted extensive additional evidence and a 
request that his case be remanded to the RO for a local hearing.  

In that regard, the Board notes that a Veteran is entitled to a 
hearing at any time and on any issue, subject to the limitations 
outlined in 38 C.F.R. § 20.1304.  38 C.F.R. § 3.103(c) (2009).  
Section 20.1304 requires that hearing requests not made within 90 
days of certification of appeal to the Board show good cause for 
the delay.  In this case, the Veteran has not provided a specific 
reason for the delay in requesting a hearing before the RO.  The 
Board notes, however, that the Veteran submitted extensive new 
evidence, including treatment records and lay statements, 
regarding his claims along with his request for an RO hearing.  
The Veteran did not submit a waiver of regional office 
consideration for this new and relevant evidence.  

Accordingly, given the expressed intent of the Veteran to have a 
local hearing before an RO officer and the new and relevant 
evidence submitted in the matter, this case is returned to the RO 
to arrange for such a hearing and readjudication of the claims. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements to 
reschedule the Veteran for a local hearing at 
the RO for the issues of entitlement to 
service connection for PTSD, tinnitus, 
hearing loss, hernia, skin disorder, chronic 
fatigue syndrome, respiratory disorder, 
headaches, joint pain, muscle pain, and 
weight loss.

2.  After the above is completed, 
readjudicate the issues on appeal and 
consider all evidence received since issuance 
of the most recent supplemental statement of 
the case (SSOC).  If some or all of the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
furnished an appropriate SSOC and be provided 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


